Citation Nr: 0525942	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  97-26 880A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The veteran had active duty for training from November 1962 
to September 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York City, which denied the veteran's claim for service 
connection for a psychiatric disorder.  A Travel Board 
hearing was held before the undersigned Veterans Law Judge at 
the New York RO in May 2005.   


FINDING OF FACT

The evidence is at least in equipoise in showing that the 
veteran's current depression and anxiety disorder began 
during or is causally linked to events of his period of 
active duty for training.


CONCLUSION OF LAW

Service connection for depression and an anxiety disorder is 
warranted.  38 U.S.C.A. §§ 101(24), 5107 (West 2002); 38 
C.F.R. §§ 3.6, 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

As discussed in more detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further 
development is needed.

Contention

The veteran contends, in essence, that his psychiatric 
disorder, including anxiety and depression, first became 
manifest while serving on active duty for training between 
November 1962 and September 1963, in response to the stress 
of that service. 

Law and Regulations

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303.  Disability may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that it was 
seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 
2002).  An injury or disease incurred during active military, 
naval, or air service will be deemed to have been incurred in 
the line of duty unless such injury or disease was a result 
of the person's own willful misconduct.  38 U.S.C.A. § 105; 
(West 2002); 38 C.F.R. § 3.301(a) (2004).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once the evidence 
is assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.   
The United States Court of Appeals for the Federal Circuit 
has held that "when the positive and negative evidence 
relating to a veteran's claim are in 'approximate balance,' 
thereby creating a 'reasonable doubt' as to the merits of his 
or her claim, the veteran must prevail."  Ortiz v. Principi, 
274 F.3d 1361, 1364 (Fed. Cir. 2001).

In order to prevail on the issue of service connection there 
must be medical evidence of current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  Personality disorders are not diseases or 
injuries for compensation purposes, and disability from such 
disorders may not be service connected (except if the 
disability is secondary to the personality disorder as 
provided in 38 C.F.R. § 3.310(a)).  However, disability 
resulting from a mental disorder that is superimposed upon a 
personality disorder may be service connected. 38 C.F.R. 
§ 4.127.



Analysis

Service medical records reveal that upon a pre-enlistment 
examination, the veteran was not found to have any 
psychiatric diagnosis or psychiatric problems.  However, he 
was examined in April 1963 by the neuropsychiatric service at 
Fort Jackson hospital and received a diagnosis of passive-
aggressive reaction, chronic and severe, which was noted to 
have existed prior to service.  The examiner recommended that 
the veteran be considered for separation from service.  
Service records indicate that the veteran was then discharged 
from service as a result of unfitness in September 1963.

A VA psychiatric examination in July 1996 produced a 
diagnosis of dysthymia, but the examiner did not provide an 
opinion as to whether there was a relationship between the 
veteran's dysthymia and his military service.  

A subsequent VA psychiatric examination in February 1999 
resulted in diagnoses of major depressive disorder, 
generalized anxiety disorder and avoidant personality 
disorder.  The examiner described a long history of 
psychiatric problems and indicated that the earliest symptoms 
of the veteran's nervous condition appeared to have first 
manifested in service.  

The veteran testified at a May 2005 Travel Board hearing that 
his problems with depression and anxiety began while on 
active duty for training and continued thereafter up until 
the present day.  He specifically noted a panic attack in 
service, associated with a gas mask drill, and a possible 
unreported suicide attempt when he jumped from a second floor 
barracks.  

In September 2005, the veteran submitted an August 2005 
letter from a private treating psychiatrist, V. B., M.D. (Dr. 
B).  Dr. B. indicated that the veteran had been under 
psychiatric treatment for over 20 years due to a long history 
of depression, recurrent, anxiety disorder, panic attacks and 
phobias, and that he had examined the veteran's service 
medical records.  Dr. B opined that the problems that the 
veteran had while in the military, which led to the early 
discharge, were as likely as not the first symptoms of 
depression, dysthymia and anxiety disorder.  Additional 
private and VA records show a long history of psychiatric 
treatment for depression, anxiety and a personality disorder; 
they do not, however, contain an opinion concerning a 
potential relationship between a post-service psychiatric 
disorder and service.           

The service medical records show that the veteran was 
diagnosed with a severe passive aggressive personality 
disorder; there was no indication of an acquired psychiatric 
disorder during his active duty for training.  Personality 
disorders are not diseases or injuries in the meaning of 
applicable legislation for disability compensation purposes.  
38 C.F.R. §§ 3.303(c), 4.9 (2004); Winn v. Brown, 8 Vet. App. 
510, 516 (1996), Beno v. Principi, 3 Vet. App. 439 (1992).  
However, the post-service medical evidence establishes that 
the veteran has a current acquired psychiatric disorder; 
recent diagnoses include depression, anxiety and dysthymia.  
Both the February 1999 VA examiner and the veteran's private 
psychiatrist, Dr. B, diagnosed the veteran with current 
depression and an anxiety disorder.  The former clinician 
noted the veteran's history of anxiety and symptoms of 
depression since service and the latter psychiatrist opined 
that it was at least as likely as not that the veteran's 
psychiatric symptoms during service represented the initial 
manifestations of his currently diagnosed acquired 
psychiatric disorder.  Dr. B explicitly indicated that he 
reviewed the veteran's service medical records before 
rendering the latter competent opinion.  

The Board finds that the evidence is at least in equipoise in 
showing a nexus between a current diagnosis of an acquired 
psychiatric disorder and active duty for training.  
Accordingly, service connection for the veteran's anxiety 
disorder and depression is warranted.  38 U.S.C.A. 
§§ 101(24), 5107; 38 C.F.R. §§ 3.102, 3.303.    









ORDER

Service connection for an anxiety disorder and depression is 
granted.  


	                        
____________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


